Citation Nr: 1128405	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  05-10 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran served on active duty from February 1976 to September 1976.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The claims folder is currently under the jurisdiction of the Los Angeles, California, RO.  In July 2009, the Board remanded these issues for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A chronic disability of either knee was not manifested during active service or for many years thereafter, and it is not medically attributable to the Veteran's service.

2.  A low back disability was not manifested during active service or for many years thereafter, and it is not medically attributable to the Veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral knee disability is not warranted.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in May 2004, December 2005, March 2006, and September 2009 letters, and the claim was readjudicated in a January 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained a medical opinion as to the etiology of the claimed disorders, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.



Service Connection

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303.  Certain diseases, including arthritis, may be presumed incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To prevail in a claim seeking service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the current disability and the disease or injury in service.  See Hickson v. West, 12 Vet. App. 247 (1999).

The Board must assess the credibility and weight of all the evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Knees

The Veteran contends that he injured his knees in a motorcycle accident in service.  The service treatment records note that in August 1976 the Veteran reported locking and pain of the right knee following a motorcycle accident.  X-ray of the right knee was within normal limits.  There was no tenderness of the knee and range of motion was full.  On his Report of Medical History at the time of separation from service, the Veteran checked yes to the question of whether he had a "trick" or locked knee; the separation examination noted normal lower extremities examination.

On a February 2002 psychiatric evaluation report, the Veteran reported, by way of medical history, chronic right knee pain.  

A VA examination was conducted in June 2010; the examiner reviewed the claims folder in conjunction with the examination.  The Veteran reported that he had injured his right knee in a fall in service, and that he had had chronic knee pain since 1976.  X-rays of both knees showed mild bilateral medial joint space narrowing.  The examiner stated that the likely etiology of the Veteran's current bilateral knee condition was unknown, but is "not likely related to a motorcycle injury in service:"  

[The Veteran]'s X-ray of the knees reveal mild bilateral medial joint space narrowing.  The etiology of this condition is unknown and cannot be answered without mere speculation.  Although he had a documented motorcycle injury to his right knee in 1976 he had "good ROM", no tenderness and normal X-rays.  There is no evidence that this injury became chronic and persistent.  His discharge exam revealed "normal" lower extremities and there is no evidence of complaints or treatment for any knee conditions post service.

After review of the evidence, the Board finds that service connection is not warranted as the evidence does not suggest that the currently diagnosed right and left knee conditions had their onset in service or are causally related to service.  As noted above, while the service treatment records noted a complaint of right knee pain in 1976, the clinical findings at the time were of no tenderness and good range of motion, and X-rays were negative.  Additionally, while the Veteran reported a "trick" knee at separation from service, the physical examination noted normal findings.  

The earliest indication of postservice knee problems in the record comes in 2002.  The only medical evidence of record that offers an opinion as to the etiology of the Veteran's knee disability, the June 2010 VA examination report, is against his claim.  That opinion was not based on the lack of contemporaneous medical evidence in service not did it disregard the Veteran's report of injury to his knee in service.  Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board notes that the Veteran has reported that his knee pain began during service and persisted.  While the Veteran is clearly competent to report observable symptoms such as pain, the lack of objective findings in service as well as the lack of any documented treatment or complaints for more than two decades following service diminishes the probative value of his report.  Time elapsed between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

Back

The Veteran contends that he injured his back in a motorcycle accident in service. The service treatment records note that in August 1976 the Veteran reported locking and pain of the right knee following a motorcycle accident.  No back injury was noted.  On his Report of Medical History at the time of separation from service, the Veteran checked no to the question of whether he had recurrent back pain; the separation examination noted normal spine examination.

On a February 2002 psychiatric evaluation report, the Veteran reported, by way of medical history, back pain.  A February 2004 record contained a written notation of X-ray lumbosacral spine; no findings were reported.  A December 2005 VA treatment record noted that the Veteran had a history of low back pain following a fall in prison in January 2004.  The Veteran reported that he had experienced occasional back pain previously but had been suffering severe and constant back pain since the prison fall in 2004.  Magnetic resonance imaging (MRI) showed some degenerative changes and foraminal narrowing at L3-5.  

A VA examination was conducted in June 2010; the examiner reviewed the claims folder in conjunction with the examination.  The Veteran reported that he has had chronic low back pain since 1976.  He reported that he reinjured his back in prison in 2004.  X-rays showed mild degenerative disc narrowing at L3/L4 and L4/L5.  The examiner provided an opinion that the Veteran's current low back pathology was not caused by or a result of the inservice motorcycle accident in 1976.  He stated that the likely etiology of the Veteran's current low back condition was the injury that occurred in prison in January 2004:

[The Veteran] currently has moderate degenerative changes in the lower lumbar spine with moderate to severe neural foraminal narrowing L4-5 and central canal narrowing L3-4.  On review of [service treatment records] there is no evidence of complaints of or treatment for a back condition in service.  His separation exam on 09/07/76 revealed "normal" spine exam.  In January 2004 there is a history of a fall in prison injuring his back, with MRI evidence of degenerative disc disease and neural foraminal narrowing at L4-5.

After review of the evidence, the Board finds that service connection is not warranted as the evidence does not suggest that the currently diagnosed low back disorder had its onset in service or is causally related to service.  The preponderance of the medical evidence of record is against a finding that the Veteran's back disability had its onset during active service or is related to any in-service disease or injury.  As noted above, the service treatment records do not document any back complaints and the Veteran denied back pain at separation from service.

The earliest indication of back problems in the record comes in 2002.  The only medical evidence of record that offers an opinion as to the etiology of the Veteran's back disability, the June 2010 VA examination report, is against his claim.  Service connection for arthritis on the basis that it was manifested during the first postservice year is also not established, as the first diagnosis of degenerative disease in the record comes many years after separation from service. 

The Board notes that the Veteran has reported that his back pain began during service.  Although the Veteran is competent to report his symptom history, the Board finds this current history of continuous pain beginning in service is not credible given the lack of documented back complaints during service as well as his own denial of a history of back pain on the report of medical history completed in 1976.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Service connection for bilateral knee disability is denied.

Service connection for a back disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


